DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doshi et al. (USPGPub 2018/0025289) in view of Saxena et al. (US PGPub 2018/0181451).
 
	As per claim 1, Doshi teaches a method comprising:
 determining, by one or more processors, a specification associated with a software module that is to be integrated with a software system, wherein the specification identifies how the software module interacts with the software system (Doshi, see paragraph [0010], classifying a new work item for a software application into a work group using the work classification model may include the computing device matching a software application type of the software application to which the work item belongs to a software application type associated with one or more work groups)
performing, by a machine learning module being executed by the one or more processors, an analysis of the specification (Doshi, see paragraph [0033], creating a machine learning model based at least in part on computing device metrics, training the machine learning model using performance provisioning rules for work groups)
modifying, by the one or more processors, at least one portion of the specification to create a modified specification (Doshi, see paragraph [0040], …training the models using known performance provisioning for work groups containing similar types of work, classifying new work items for various software applications into one or more work groups, and applying performance provisioning rules during the execution of those work items based on a work group to which the work item belongs).
Doshi doesn’t explicitly teach converting, by the one or more processors, the modified specification to one or more application programming interface (API) calls; and providing, by the one or more processors, a system interface to enable the software module to interact with the software system, the system interface comprising the one or more API calls.
In analogous art Saxena teaches converting, by the one or more processors, the modified specification to one or more application programming interface (API) calls and providing, by the one or more processors, a system interface to enable the software module to interact with the software system, the system interface comprising the one or more API calls (Saxena, see paragraph [0062], converting unsecure/deprecated API calls triggered from an application into secure calls (e.g., without code changes), imposing secure communication by enabling encryption before sending packets over a network, handling programming bad practices like system-wide mutex, global WINDOWS hooks etc., and converting the API calls into safer API calls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saxena and apply them on the teaching of Doshi as doing so would Improve performance of software applications (Saxena, see paragraph [0063]).

As per claim 2, Doshi-Saxena teaches the method of claim 1, wherein determining the specification associated with the software module comprises at least one of: displaying a plurality of fields to be filled in; asking a plurality of questions and receiving a corresponding answer for each question of the plurality of questions; or retrieving a specification document (Doshi, see paragraph [0096], a remote server may automatically send the computing device an updated work classification model. The remote server may send the updated work classification model as it becomes available or in response to receiving performance metrics form the computing device).

As per claim 3, Doshi-Saxena teaches the method of claim 1, further comprising: determining that the at least one portion of the specification is under-provisioned and modifying the specification by increasing a provisioning of a resource (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 4, Doshi-Saxena teaches the method of claim 1, further comprising: determining that the at least one portion of the specification is over-provisioned and modifying the specification by reducing a provisioning of a resource  (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 5, Doshi-Saxena teaches the method of claim 1, further comprising: providing, based on the analysis, at least one suggestion to modify a second portion of the specification (Doshi, see paragraph [0034], monitor or observe various system metrics as software application work items execute in order to properly classify work items into one or more work groups).

As per claim 6, Doshi doesn’t explicitly teach the method of claim 1, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API.
In analogous art Saxena teaches the method of claim 1, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API (Saxena, see paragraph [0114], example file system API calls made by application A in container 1 and corresponding actions that illustrate a sandboxed file system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saxena and apply them on the teaching of Doshi as doing so would Improve performance of software applications (Saxena, see paragraph [0063]).

As per claim 7, Doshi-Saxena teaches the method of claim 1, further comprising: determining a predicted value for the at least one portion of the specification (Doshi, see paragraph [0045], perform predictive behavior classification of software application work items prior to execution by an application) determining that a specified value in the specification differs from the value by more than a predetermined percentage; and modifying the specified value in the specification to the predicted value to create the modified specification (Doshi, see paragraph [0204], …the processor may determine whether all the collected data belongs to the identified work group. The processor may compare the collected data to one or more thresholds associated with acceptable variations in the mean, standard deviation, median, number (or percentage) of outliers of the collected computing device metric data).

As per claim 8, Doshi teaches a computing device (Doshi, see paragraph [0004], computing devices) comprising: 
one or more processors (Doshi, see paragraph [0004], …processors implementing methods) 
one or more non-transitory computer-readable storage media to store instructions executable by the one or more processors to perform operations comprising:
 determining a specification associated with a software module that is to be integrated with a software system, wherein the specification identifies how the software module interacts with the software system (Doshi, see paragraph [0010], classifying a new work item for a software application into a work group using the work classification model may include the computing device matching a software application type of the software application to which the work item belongs to a software application type associated with one or more work groups)
 performing, by a machine learning module, an analysis of the specification; (Doshi, see paragraph [0033], creating a machine learning model based at least in part on computing device metrics, training the machine learning model using performance provisioning rules for work groups)
modifying at least one portion of the specification to create a modified specification (Doshi, see paragraph [0040], …training the models using known performance provisioning for work groups containing similar types of work, classifying new work items for various software applications into one or more work groups, and applying performance provisioning rules during the execution of those work items based on a work group to which the work item belongs).
Doshi doesn’t explicitly teach converting the modified specification to one or more application programming interface (API) calls; and providing a system interface to enable the software module to interact with the software system, the system interface comprising the one or more API calls.
In analogous art Saxena teaches converting the modified specification to one or more application programming interface (API) calls; and providing a system interface to enable the software module to interact with the software system, the system interface comprising the one or more API calls (Saxena, see paragraph [0062], converting unsecure/deprecated API calls triggered from an application into secure calls (e.g., without code changes), imposing secure communication by enabling encryption before sending packets over a network, handling programming bad practices like system-wide mutex, global WINDOWS hooks etc., and converting the API calls into safer API calls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saxena and apply them on the teaching of Doshi as doing so would Improve performance of software applications (Saxena, see paragraph [0063]).

As per claim 9, Doshi-Saxena teaches the computing device of claim 8, wherein determining the specification associated with the software module comprises at least one of: displaying a plurality of fields to be filled in; asking a plurality of questions and receiving a corresponding answer for each question of the plurality of questions; or retrieving a specification document. (Doshi, see paragraph [0096], a remote server may automatically send the computing device an updated work classification model. The remote server may send the updated work classification model as it becomes available or in response to receiving performance metrics form the computing device).

As per claim 10, Doshi-Saxena teaches the computing device of claim 8, further comprising: determining that the at least one portion of the specification is under-provisioned and modifying the specification by increasing a provisioning of a resource (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 11, Doshi-Saxena teaches the computing device of claim 8, further comprising: determining that the at least one portion of the specification is over-provisioned and modifying the specification by reducing a provisioning of a resource (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 12, Doshi-Saxena teaches the computing device of claim 8, further comprising: providing, based on the analysis, at least one suggestion to modify a second portion of the specification (Doshi, see paragraph [0034], monitor or observe various system metrics as software application work items execute in order to properly classify work items into one or more work groups).

As per claim 13, Doshi doesn’t explicitly teaches the computing device of claim 8, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API.
In analogous art Saxena, teaches the computing device of claim 8, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API (Saxena, see paragraph [0114], example file system API calls made by application A in container 1 and corresponding actions that illustrate a sandboxed file system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saxena and apply them on the teaching of Doshi as doing so would Improve performance of software applications (Saxena, see paragraph [0063]).

As per claim 14, Doshi-Saxena teaches the computing device of claim 8, further comprising: determining a predicted value for the at least one portion of the specification (Doshi, see paragraph [0045], perform predictive behavior classification of software application work items prior to execution by an application) determining that a specified value in the specification differs from the value by more than a predetermined percentage; and modifying the specified value in the specification to the predicted value to create the modified specification (Doshi, see paragraph [0204], …the processor may determine whether all the collected data belongs to the identified work group. The processor may compare the collected data to one or more thresholds associated with acceptable variations in the mean, standard deviation, median, number (or percentage) of outliers of the collected computing device metric data).

As per claim 15, 
		[Rejection rational for claim 1 is applicable].

As per claim 16, Doshi-Saxena teaches the one or more non-transitory computer readable media of claim 15, wherein determining the specification associated with the software module comprises at least one of: displaying a plurality of fields to be filled in; asking a plurality of questions and receiving a corresponding answer for each question of the plurality of questions; or retrieving a specification document. (Doshi, see paragraph [0096], a remote server may automatically send the computing device an updated work classification model. The remote server may send the updated work classification model as it becomes available or in response to receiving performance metrics form the computing device).

As per claim 17, Doshi-Saxena teaches the one or more non-transitory computer readable media of claim 15, further comprising: determining that the at least one portion of the specification is under-provisioned and modifying the specification by increasing a provisioning of a resource. (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 18, Doshi-Saxena teaches the one or more non-transitory computer readable media of claim 15, further comprising: determining that the at least one portion of the specification is over-provisioned and modifying the specification by reducing a provisioning of a resource. (Doshi, see paragraph [0033], training the machine learning model using performance provisioning rules for work groups, classifying a new work item for a software application into a work group using the trained machine learning model, and applying resource provisioning rules for the work group to the new work item).

As per claim 19, Doshi-Saxena teaches the one or more non-transitory computer readable media of claim 15, further comprising: providing, based on the analysis, at least one suggestion to modify a second portion of the specification. (Doshi, see paragraph [0034], monitor or observe various system metrics as software application work items execute in order to properly classify work items into one or more work groups).

As per claim 20, Doshi doesn’t explicitly teach the one or more non-transitory computer readable media of claim 15, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API.
In analogous art Saxena teaches the one or more non-transitory computer readable media of claim 15, wherein the one or more API calls comprise at least one call to: a data integration API; a file transfer API; a message queue API; or a database API (Saxena, see paragraph [0114], example file system API calls made by application A in container 1 and corresponding actions that illustrate a sandboxed file system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saxena and apply them on the teaching of Doshi as doing so would Improve performance of software applications (Saxena, see paragraph [0063]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449